Citation Nr: 0033609	
Decision Date: 12/26/00    Archive Date: 01/03/01

DOCKET NO.  99-22 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a back disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a left shoulder 
disability.

3.  Entitlement to an increased rating for status post nasal 
fracture, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased rating for a scar on the 
dorsal right index finger, currently evaluated as 10 percent 
disabling.  

5.  Entitlement to an increased (compensable) rating for 
residuals of a right fifth finger fracture.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from March 1982 until March 
1992.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of January 1999 by the Baltimore, Maryland Regional 
Office (RO).  Subsequently, by rating action dated in March 
2000, the previously assigned zero percent rating for the 
right index finger scar was increased to 10 percent.  

The record reflects that service connection for back and left 
shoulder disorders was previously denied by a VA rating 
decision dated in February 1993.  The veteran was notified of 
this determination and of his appellate rights by a letter 
dated in March 1993, but did not appeal.  That decision 
consequently became final.  See 38 C.F.R. §§ 20.302, 20.1103 
(1992).  As a result, the issue before the Board is whether 
new and material evidence has been presented to reopen the 
previously denied claims.  38 U.S.C.A. § 5108 (West 1991).  
This question must now be addressed because it goes to the 
Board's jurisdiction to adjudicate the merits of the 
underlying claims.  Butler v. Brown, 9 Vet.App. 167 (1996).

During the pendency of this appeal, the veteran and his 
representative have argued that the veteran injured his neck 
while in service and now has cervical spine disability as a 
result.  It appears clear that the veteran now desires to 
seek service connection for such a disability.  Although it 
seems that the RO addressed this issue tangentially in its 
adjudication of the claim to reopen service connection for a 
back disability, the Board notes that the February 1993 
denial of service connection contemplated a disability 
described as scoliosis.  (Evidence available when the RO 
denied the claim in 1993 referred to low back disability and 
scoliosis, and no mention was made in the RO's decision of 
neck disability such as the veteran now claims.)  
Consequently, the Board finds that the previous denial of 
service connection for a back disability did not encompass 
the neck disability now described by the veteran.  Therefore, 
given that the question now before the Board is whether the 
previously denied claim should be reopened, which claim 
extended only to a low back disability, and because a claim 
of service connection for disc disease affecting the neck has 
not been developed for the Board's review, the Board does not 
have jurisdiction to review a claim of service connection for 
a neck disability.  This issue is referred to the RO for 
adjudicatory action.


FINDINGS OF FACT

1.  By a decision entered in February 1993, the RO denied 
claims of service connection for a back disorder and a left 
shoulder disability.  No appeal was initiated.  

2.  The evidence received since the February 1993 action, by 
itself, or in connection with the evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the claim of service 
connection for back disability or left shoulder disability.

3.  Residuals of the service-connected nasal fracture are 
manifested by 70 percent obstruction of the left nostril.

4.  The dorsal right index finger scar is manifested by 
tenderness without functional loss.  

5.  Residuals of the fracture of the fifth metacarpal of the 
right hand are manifested by limitation of motion of the 
proximal interphalangeal (PIP) joint; the veteran complains 
of pain, but no swelling, heat, erythema, false motion or 
crepitus of the right fifth finger has been elicited, and 
there is no evidence of rotation or angulation of the bones, 
or of ankylosis.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
a claim of service connection for back disability or left 
shoulder disability.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.156, 3.303, 20.302, 
20.1103 (2000).  

2.  The criteria for a rating in excess of 10 percent for 
status post nasal fracture have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.20, 
4.97, Diagnostic Code 6502 (2000).

3.  The criteria for a rating in excess of 10 percent for a 
dorsal right index finger scar have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.118, Diagnostic Codes 7804, 7805 (2000).

4.  The criteria for a rating in excess of zero percent for 
residuals of a right fifth finger fracture have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5156, 5227 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen

As noted in the introduction above, the RO denied claims of 
service connection for back and left shoulder disorders in a 
February 1993 rating action.  The RO notified the veteran of 
those determinations, but he did not initiate an appeal 
within the one-year period allowed and, as a result, the 
denials became final.  38 C.F.R. §§ 20.302, 20.1103 (1992).  
The Board may now consider the veteran's claims of service 
connection on the merits only if "new and material 
evidence" has been presented or secured since the February 
1993 denial.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.156 (2000); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).  
(For the purpose of determining whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).)  

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (2000).  

In addressing whether new and material evidence has been 
presented, the Board initially notes that a previously used 
test for "materiality" adopted by the Court in the case of 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) has been 
invalidated.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In Hodge, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) indicated that the Colvin test for 
"materiality" made it more difficult for claimants to 
submit new and material evidence than did the test found in 
38 C.F.R. § 3.156, and thus the Federal Circuit overruled 
Colvin in this respect.  Therefore, the ruling in Hodge must 
be considered as easing the appellant's evidentiary burden 
when seeking to reopen a previously and finally denied claim.  
Hodge, supra.


The evidence which was of record prior to the February 1993 
decision reflects that the veteran sought treatment for 
shoulder pain in February 1985 after playing basketball.  He 
was seen in what appears to have been March 1990 (the month 
is not clearly legible) with complaints of left shoulder pain 
and weakness after an injury two hours earlier.  An 
assessment of tendinitis was rendered.  On another occasion 
in 1990, it was reported that he sought follow-up treatment 
for his left shoulder, as well as in May 1990, when it was 
reported that the shoulder was immobilized.  In January 1991, 
it was noted that the veteran had complaints of intermittent 
left lumbosacral pain which had been recurrent following an 
injury playing basketball eight to 10 years earlier.  The 
appellant also had recurring left shoulder pain since 
"APFT" some two weeks before.  Following examination, 
assessments of low back pain and left shoulder bursitis were 
rendered.  His left shoulder and back were found to be 
improving on follow-up in February 1991. 

The veteran sought treatment for complaints of dull radiating 
low back pain in November 1991 and indicated that he had had 
such symptoms for two months since performing sit-ups.  It 
was noted that he had had low back pain since playing 
basketball the previous February.  The veteran received 
treatment throughout December 1991 for complaints of 
continuing back pain diagnosed as an acute exacerbation with 
sciatica.  A computerized tomography (CT) scan was performed 
which was interpreted as showing very minimal broad-based 
disc bulging at L4-L5.  Upon further evaluation, it 
determined that the CT scan findings were not impressive, and 
that he did not have herniated nucleus pulposus.  

The veteran filed a claim for service connection for 
disabilities which included left shoulder bursitis and back 
pain in May 1992, subsequent to which a VA examination for 
compensation and pension purposes was conducted in August 
1992.  The veteran stated that he had a shooting pain from 
the mid-back to the lower left buttock 65 percent of the time 
as well as recurring left shoulder pain.  Following 
examination, diagnoses of left shoulder anterior and 
posterior tenderness on physical examination, and loss of 
range of motion of the lumbosacral spine with 

left lower back tenderness on physical examination were 
rendered.  An X-ray of the lumbar spine was interpreted as 
showing mild scoliosis with convexity to the left.  It was 
noted that the lumbar spine was otherwise normal and that the 
mild scoliosis might have been positional in nature.  

On VA neurologic examination in February 1993, physical 
examination revealed tenderness and loss of range of motion 
of the lumbosacral spine.  It was reported, however, that no 
specific diagnosis of back disease could be established on 
the basis of currently available evidence and a specific 
diagnosis to explain back pain radiating down both legs could 
not be established.  It was added that it was possible that 
the veteran had paravertebral muscle spasm causing these 
symptoms, but that that diagnosis had not been established by 
objective evidence.  A notation of scoliosis was made.  The 
RO subsequently denied service connection for a back disorder 
on the basis that it was a congenital disorder without 
evidence of aggravation in service. 

The evidence received since the February 1993 denial of the 
claims of service connection for back and left shoulder 
disorders includes the report of VA magnetic resonance 
imaging (MRI) dated in October 1998.  Findings included disc 
herniation at the C6-7 level.  An operative report dated in 
November 1998 noted a long history of left arm pain for which 
the appellant underwent anterior cervical diskectomy and 
fusion.  

In the report of a VA examination of the spine conducted in 
January 1999, it was noted that evaluation of the left 
shoulder revealed no swelling, fluid, heat, erythema, 
tenderness, crepitus, or laxity.  A diagnosis of chronic 
strain, lumbosacral spine, was rendered as to the back.  No 
left shoulder diagnosis was presented.  

Subsequently received were VA outpatient records referable to 
the cervical spine, including a MRI report dated in February 
1999, and the report of a VA physician dated in March 1999.

The appellant presented testimony in January 2000 to the 
effect that the diagnosis of scoliosis after service was 
erroneous, and that his left shoulder pain was actually a 
symptom of a herniated disc which was diagnosed in 1998.

In the present case, the Board finds that much of the 
evidence received since the time of the Board's February 1993 
decision is "new," in the sense that it was not previously 
available for consideration.  The Board finds, however, that 
none of it is "material."  The record shows that the 
veteran now has a diagnosis of chronic lumbosacral strain, 
but none of the newly acquired evidence provides any support 
for the veteran's contention that currently diagnosed low 
back disability is related to symptoms in service.  
Additionally, it has been noted in the clinical record that 
the veteran has a history of left arm pain, but no left 
shoulder disorder has been diagnosed to date.  Moreover, 
current clinical records primarily refer to cervical spine 
disability which is not at issue.  While the appellant 
contends that left shoulder symptomatology and current back 
disability are attributable to a disc process shown in 
service, the Board points out that there is nothing in the 
record to show that the veteran has the specialized training 
or expertise necessary to proffer competent opinion on a 
medical matter in this instance.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  In short, the additional information 
which has been received since February 1993 is silent on the 
issue of etiology of current low back disability and the 
claimed shoulder disorder.  Such evidence does not support 
the veteran's claims of service connection beyond what the 
evidence showed in 1993.  It is therefore the Board's 
conclusion that the evidence received since the time of the 
February 1993 decision, by itself or in connection with the 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claims.  

In summary, the Board has reviewed the evidence associated 
with the claims folder since the February 1993 denial of the 
claims of service connection for back and left shoulder 
disorders and finds that new and material evidence has not 
been presented to reopen the claim of service connection for 
either claimed disability.  Absent the receipt of new and 
material evidence, the Board does not have jurisdiction to 
review the former disposition of the claims.  Butler v. 
Brown, 9 Vet. App. 167 (1996).  The applications to reopen 
must therefore be denied.

Nasal Fracture

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.  When a condition that 
is not listed in the VA Schedule for Rating Disabilities is 
encountered, VA may rate under a closely related disease or 
injury in which not only the functions affected but the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2000).  

Residuals of nasal fracture have been rated by analogy to a 
deviated nasal septum under 38 C.F.R. § 4.97, Diagnostic Code 
6502 (2000).  Pursuant to that regulation, traumatic 
deviation of the nasal septum with 50 percent obstruction of 
the nasal passage on both sides or complete obstruction on 
one side warrants a 10 percent evaluation, which is the 
highest rating assignable under this Diagnostic Code.  
Diagnostic Code 6502.  

The appellant was afforded a VA examination of the nose, 
sinus, larynx and pharynx in January 1999.  He indicated that 
he had a great deal of sinus symptomatology, but denied any 
problems breathing through his nose.  The veteran related 
that he was allergic to pollen and cats.  It was reported 
that he had never had surgery.  On physical examination, it 
was reported that the nose showed left nasal septal deviation 
with approximately 50 percent obstruction.  The sinuses were 
nontender.  The oral cavity and oropharynx were within normal 
limits.  A diagnosis of nasal septal deviation was rendered. 

The veteran presented testimony in January 2000 to the effect 
that his breathing problems had worsened such that he found 
it difficult to sleep at night.  He said that he snored a 
great deal, and had drying of the nasal passages as a result.  
He indicated that he felt that he had an extraordinary 
circumstances related to his service-connected nose disorder 
which warranted a higher evaluation.  

The appellant was most recently afforded a VA examination of 
the nose in January 2000.  He had complaints which included 
facial pain, occasional epistaxis, and intermittent 
hoarseness.  He related that he had bilateral interference of 
his breathing through his nose.  It was noted that he had a 
history of sinusitis which had been treated with multiple 
medications.  Upon physical examination, it was determined 
that there was 70 percent obstruction of the left nostril due 
to a large inferior turbinate and a slightly deviated nasal 
septum.  It was noted that a CT scan of the sinuses performed 
in 1999 revealed a right maxillary cyst with no other sinus 
disease.  Assessments of chronic rhinitis, reflux laryngitis 
and right maxillary cyst were rendered.  

The Board finds that the evidence with respect to the 
service-connected nose disorder does not support an 
evaluation in excess of 10 percent for residuals of a nose 
fracture.  In short, there is no medical evidence that the 
veteran has any current symptoms of nasal fracture which are 
not contemplated by the rating criteria.  Both of the recent 
VA examinations showed nasal obstruction.  While it is shown 
that there was an increase in nasal obstruction on VA 
examination in February 2000, the criteria for a 10 percent 
disability evaluation contemplates up to complete obstruction 
on one side, which has not yet been shown.  It should be 
pointed out that the veteran has nasal symptomatology 
attributable to respiratory disorders for which service 
connection is not in effect.  Therefore, the Board can find 
no basis on which to grant an increased evaluation for the 
nose fracture.

Although the veteran has described his nose disability as 
resulting in extraordinary problems, the evidence does not 
show an exceptional or unusual disability picture as would 
render impractical the application of the schedular rating 
standards.  See 38 C.F.R. § 3.321 (2000).  The evidence of 
record does not demonstrate that his obstructed breathing has 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  § 3.321 (2000).  While his 
nasal symptoms may have an adverse effect on employment, the 
Board points out that the schedular rating criteria are 
designed to take such factors into account.  "Generally, the 
degrees of disability specified [in the rating schedule] are 
considered adequate to 

compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2000).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the diagnostic criteria 
applicable in this case, the Board concludes that a remand to 
the RO for referral of this issue to the VA Central Office 
for consideration of an extraschedular evaluation is not 
warranted. 

Right Index Finger Scar

The service-connected scar of the dorsal right index finger 
is rated under the provisions of 38 C.F.R. § 4.118, 
Diagnostic Code 7804 which provides that a 10 percent 
evaluation is warranted for superficial scars which are 
tender and painful on objective demonstration.  38 C.F.R. 
Part 4, Code 7804.  Scars may also be evaluated on the basis 
of limitation of function of the body part they affect.  
38 C.F.R. § 4.118, Diagnostic Code 7805.

The veteran's right hand was evaluated on VA examination in 
January 1999 where it was observed that there was no 
swelling, heat, erythema or tenderness.  Temperature, color 
and vasculature were normal.  It was reported that there was 
normal range of motion of all digits.  No abnormal findings 
were indicated.  

The appellant most recently underwent VA examination of the 
right hand in February 2000.  He was observed to have a one-
centimeter healed linear scar of the right index finger.  It 
was noted that mild tenderness was present at the site of the 
scar.

The clinical evidence demonstrates that the appellant has 
mild tenderness of the right dorsal index finger for which a 
10 percent disability evaluation pursuant to 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 is already in effect.  There is 
no indication that the scar causes any limitation of 
function.  The Board thus finds that the veteran is in 
receipt of the highest schedular rating for a scar manifested 
by tenderness in the absence of limitation of function.  It 
therefore finds that a rating in excess of 10 percent for a 
scar of the dorsal right index finger is not warranted. 

Right Fifth Finger Fracture

The record reflects that the service-connected residuals of a 
fracture of the fifth metacarpal of the right hand have been 
rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5227 which provides that favorable or unfavorable 
ankylosis of the little finger of either hand does not 
warrant a compensable evaluation.  Ankylosis or limited 
motion is considered favorable when there is flexion of the 
tip of the finger to within 2 inches (5.1 cm.) of the 
transverse fold of the palm.  38 C.F.R. § 4.71a.  It is 
unfavorable when such motion is prevented.  Id.  Extremely 
unfavorable ankylosis of the little finger will be rated as 
amputation under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5156.  Id.  Ankylosis is considered to be 
extremely unfavorable when all of the joints of the finger 
are in extension or in extreme flexion, or when there is 
rotation and angulation of the bones.  Id.  A 10 percent 
evaluation for amputation of the little finger of the major 
or minor upper extremity may be assigned if the point of 
amputation is at the proximal interphalangeal joint or 
proximal thereto, without metacarpal resection; a 20 percent 
evaluation requires that the amputation involve metacarpal 
resection with more than one half of the bone lost.  
38 C.F.R. § 4.71a, Diagnostic Code 5156.

The veteran's right fifth finger was examined by the VA in 
January 1999.  As already noted, examination of the right 
hand disclosed no swelling, heat, erythema or tenderness. 
Temperature, color and vasculature were normal.  It was 
reported that all digits had normal range of motion, and that 
the veteran had normal grip and grasp strength, as well as 
normal fine and gross manipulation.  There was no thenar or 
hypothenar atrophy.  It was noted that the fracture was 
clinically well healed.  An impression of status post 
fracture, right fifth finger was rendered.  

The veteran presented testimony in January 2000 that there 
was deformity of the right fifth finger and that he could not 
bend the finger like his other digits.  He related that he 
had a problem with gripping and grasping, and that there was 
cramping of the finger.  


The veteran was afforded a VA examination of the hand in 
February 2000.  He stated that he had decreased range of 
motion of the right fifth finger as well as intermittent 
pain, primarily on use.  He indicated that he was able to use 
his hand for normal manipulation, except for heavy gripping.  
Upon examination, it was reported that the right hand showed 
no swelling, heat or erythema.  Temperature, color and 
vasculature were normal.  All digits had normal range of 
motion except for the third and fifth PIP joints, each of 
which lacked complete palmar flexion by 20 degrees.  The 
fifth PIP joint lacked complete extension by 20 degrees.  The 
veteran had a mild decrease in forceful grip and grasp, but 
apparently had normal fine and gross manipulations.  There 
was no thenar or hypothenar atrophy.  There was no 
neurological deficit.  The fracture was noted to be 
clinically well healed.  There was no angulation, shortening 
or false motion.  No bony abnormality was identified on X-
ray.  A diagnosis of status post fracture of the right fifth 
finger was rendered.  On VA scar examination of the right 
hand, it was observed that there was a slight curvature to 
the right fifth digit.  

The recent clinical record reflects that the service-
connected residuals of the right 5th finger fracture have not 
produced functional limitations equivalent to ankylosis of 
the little finger.  None of the joints of the right fifth 
finger has been clinically shown to be in extension or in 
extreme flexion, nor is there rotation or angulation of the 
bones.  No swelling, heat, erythema, false motion or crepitus 
of the right fifth finger has been observed.  The evidence on 
most recent VA examination did disclose a mild decrease in 
right hand grip and grasp strength, as well as decreased 
motion of the PIP joint.  However, more than a compensable 
rating under Diagnostic Codes 5227 or 5156 is not warranted.  
This is so because there is no indication that the mild 
symptoms experienced by the veteran can be equated to 
ankylosis of that finger.  38 C.F.R. § 4.7.  Even with the 
pain the veteran has described as being associated with the 
service-connected right fifth finger, the Board finds that 
any debility as a result thereof does not equate to extremely 
unfavorable ankylosis, which would be required, short of 
amputation, to receive a compensable rating for the fifth 
finger.  The claim for an increased rating is denied.  



ORDER

New and material evidence sufficient to reopen a previously 
denied claim of service connection for a back disorder has 
not been submitted; the application to reopen is denied.

New and material evidence has not been received to reopen the 
previously denied claim of service connection for a left 
shoulder disorder; the application to reopen is denied.  

An increased rating for residuals of a nasal fracture is 
denied.  

An increased rating for a scar of the dorsal right index 
finger is denied.

An increased rating for residuals of a right fifth finger 
fracture is denied.  



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 



